EXHIBIT 10.3

 

AMENDED AND RESTATED RETENTION AGREEMENT

 

THIS AMENDED AND RESTATED RETENTION AGREEMENT (the “Agreement”), is made on this
4th day of May, 2005 (the “Effective Date”), by and between GARDENBURGER, INC.,
an Oregon Corporation (the “Company”) and Robert Trebing (the “Executive”).

 

WHEREAS, the Executive serves as a valued employee of the Company and along with
other key members of management of the Company (collectively, the “Executives”)
provides essential services to the Company; and

 

WHEREAS, the Company and the Executive have entered into that certain Employment
Agreement dated February 26, 2004, and an Amendment to Employment Agreement
dated March 24, 2005, pursuant to which the Executive serves as the Senior Vice
President and Chief Financial Officer of the Company (collectively, the
“Employment Agreement”); and

 

WHEREAS, in addition to the benefits that the Executive may be entitled to
receive under the Employment Agreement, the Company and the Executive are
parties to a Retention Agreement, dated January 27, 2005, and an Amendment to
Retention Agreement, dated March 24, 2005, pursuant to which the Company desires
to establish an incentive for the Executive to continue to be employed by the
Company through and following the execution of a definitive agreement relating
to a Change in Control (as defined in Section 2.4) or a Going Private
Transaction (as defined in Section 2.7); and

 

WHEREAS, the Executive has informed the Company that the Executive will be
unable to devote Executive’s complete unimpaired attention to continue providing
services to the Company to assist the Company in negotiating a transaction which
contemplates a Change in Control or Going Private Transaction and will be forced
to consider other employment opportunities, due to the personal financial risks
that such a Change in Control or Going Private Transaction imposes on the
Executive, unless the Company agrees to modify the terms of the Retention
Agreement as provided for in this Amended and Restated Retention Agreement; and

 

WHEREAS, the Company is aware that the Executives are being recruited by other
potential employers and that certain of the Executives have already received
offers regarding alternative employment opportunities; and

 

WHEREAS, the Company has determined that Executive’s continued services with the
Company are important to the Company’s efforts to maximize value pursuant to a
Change in Control or Going Private Transaction and that the Company would suffer
adverse consequences if Executive’s employment with the Company terminated.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and intending to be legally bound hereby, the parties
agree as follows:

 

--------------------------------------------------------------------------------


 


1.                                       RETENTION BONUS.


 


1.1.  BONUS AMOUNT AND CONDITIONS.  SUBJECT TO SECTIONS 1.2, 3, 4 AND 5.1, THE
COMPANY SHALL PAY TO THE EXECUTIVE THE RETENTION BONUS (AS DEFINED IN SECTION
2.9) TO THE EXECUTIVE IF: PROMPTLY, UPON REQUEST OF THE COMPANY, THE EXECUTIVE
EXECUTES AND DELIVERS A RELEASE OF CLAIMS AGAINST THE COMPANY, WHICH RELEASE
SHALL BE IN THE SAME FORM AS PARAGRAPH 9 TO THE SEPARATION AGREEMENT ATTACHED TO
THE EMPLOYMENT AGREEMENT BETWEEN THE EXECUTIVE AND THE COMPANY; AND THE EARLIER
TO OCCUR OF:


 


(A)                                  THE EXECUTIVE HAS REMAINED CONTINUOUSLY
EMPLOYED BY THE COMPANY THROUGH THE EARLIER OF:  (I) THE DATE OF A FULL AND
COMPLETE EXECUTION OF A DEFINITIVE AGREEMENT (THE “DEFINITIVE AGREEMENT”), THE
CONSUMMATION OF WHICH WOULD RESULT IN EITHER:  (A) A CHANGE IN CONTROL; OR (B) A
GOING PRIVATE TRANSACTION; OR (II) JANUARY 27, 2007; OR


 


(B)                                 THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY IS
TERMINATED BY THE COMPANY WITHOUT CAUSE (AS DEFINED IN SECTION 2.3) OTHER THAN
IN CONNECTION WITH EXECUTIVE’S DEATH OR DISABILITY (AS DEFINED IN SECTION 2.6).


 


1.2.  TIMING AND FORM OF PAYMENT.


 


(A)                                  SUBJECT TO SECTION 1.1, THE COMPANY SHALL
PAY TO THE EXECUTIVE:  SEVENTY-FIVE PERCENT (75%) OF THE RETENTION BONUS IN A
LUMP SUM AS SOON AS ADMINISTRATIVELY FEASIBLE FOLLOWING THE EARLIER OF:  (I) THE
DATE OF A FULL AND COMPLETE EXECUTION OF A DEFINITIVE AGREEMENT (THE “SIGNING”);
OR (II) JANUARY 27, 2007; PROVIDED, HOWEVER, THAT EXECUTIVE SHALL NOT BE
ENTITLED TO THE PAYMENT CONTEMPLATED IN THIS PARAGRAPH 1.2(A) UNLESS THE
EXECUTIVE EXERCISES ALL REASONABLE EFFORTS TO SUPPORT A SIGNING WHICH
CONTEMPLATES A CHANGE IN CONTROL OR GOING PRIVATE TRANSACTION.


 


(B)                                 SUBJECT TO SECTION 1.1, THE COMPANY SHALL
PAY THE EXECUTIVE THE REMAINING TWENTY-FIVE PERCENT (25%) OF THE RETENTION BONUS
IN A LUMP SUM AS SOON AS ADMINISTRATIVELY FEASIBLE FOLLOWING THE EARLIER OF: 
(I) THE DATE OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE
DEFINITIVE AGREEMENT; OR (II) JANUARY 27, 2007, PROVIDED, HOWEVER, THAT
EXECUTIVE SHALL NOT BE ENTITLED TO THE PAYMENT CONTEMPLATED IN THIS PARAGRAPH
1.2(B) UNLESS THE EXECUTIVE, AFTER THE SIGNING,  EXERCISES ALL REASONABLE
EFFORTS TO SUPPORT THE CONSUMMATION OF THE APPLICABLE CHANGE IN CONTROL OR GOING
PRIVATE TRANSACTION AND TO COOPERATE WITH THE COMPANY TO CONSUMMATE THE CHANGE
IN CONTROL (INCLUDING, IF SO REQUESTED BY THE COMPANY, PROVIDING ASSISTANCE TO
THE PROSPECTIVE BUYER IN OBTAINING FINANCING FOR THE CHANGE IN CONTROL) OR GOING
PRIVATE TRANSACTION.


 


2.                                       CERTAIN DEFINITIONS.  AS USED HEREIN:


 


2.1.  “AFFILIATE” MEANS, WITH RESPECT TO A PERSON (AS DEFINED BELOW), ANOTHER
PERSON THAT DIRECTLY OR INDIRECTLY CONTROLS, OR IS CONTROLLED BY, OR IS UNDER
COMMON CONTROL WITH SUCH PERSON.

 

2

--------------------------------------------------------------------------------


 


2.2.  “BASE SALARY” MEANS THE ANNUAL AMOUNT EQUAL TO TWO HUNDRED AND FOUR
THOUSAND DOLLARS ($204,000), AS ADJUSTED BY THE BOARD OF DIRECTORS OF THE
COMPANY FROM TIME TO TIME.


 


2.3.  “CAUSE” SHALL HAVE THE MEANING SET FORTH IN ARTICLE I OF THE EMPLOYMENT
AGREEMENT.


 


2.4.  “CHANGE IN CONTROL” SHALL HAVE THE MEANING SET FORTH IN ARTICLE I OF THE
EMPLOYMENT AGREEMENT, AS AMENDED.”


 


2.5.  “DEFINITIVE AGREEMENT” SHALL HAVE THE MEANING ASSIGNED TO IT IN SECTION
1.1(A)(I) OF THIS AGREEMENT.


 


2.6.  “DISABILITY” SHALL HAVE THE MEANING SET FORTH IN ARTICLE I OF THE
EMPLOYMENT AGREEMENT.


 


2.7.  “GOING PRIVATE TRANSACTION” SHALL HAVE THE MEANING SET FORTH IN SECTION
(A)(3) OF RULE 13E-3 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “EXCHANGE ACT”).


 


2.8.  “PERSON” MEANS ANY INDIVIDUAL, ENTITY OR GROUP (WITHIN THE MEANING OF
SECTION 13(D)(3) OR 14(D)(2) OF THE EXCHANGE ACT.


 


2.9.  “RETENTION BONUS” MEANS THE AMOUNT EQUAL TO:


 


(A)                                  IF THE EXECUTIVE HAS REMAINED CONTINUOUSLY
EMPLOYED BY THE COMPANY THROUGH THE DATE OF THE SIGNING AND THE SIGNING OCCURS
ON OR BEFORE JULY 27, 2006, AN AMOUNT EQUAL TO TWELVE (12) MONTHS OF BASE SALARY
IN EFFECT AT THE TIME OF THE PAYMENT PURSUANT TO SECTION 1.2; OR


 


(B)                                 IF THE EXECUTIVE HAS REMAINED CONTINUOUSLY
EMPLOYED BY THE COMPANY THROUGH THE EARLIER OF:  (I) THE DATE OF THE SIGNING
WHICH SIGNING OCCURS AFTER JULY 27, 2006, OR (II) JANUARY 27, 2007, AN AMOUNT
EQUAL TO SIXTEEN (16) MONTHS OF BASE SALARY IN EFFECT AT THE TIME OF THE PAYMENT
PURSUANT TO SECTION 1.2; OR


 


(C)                                  IF PAYMENT TO THE EXECUTIVE IS DUE AS A
RESULT OF SECTION 1.1(B) AND THE EXECUTIVE’S TERMINATION OF EMPLOYMENT OCCURS ON
OR BEFORE JULY 27, 2006, THE PRODUCT OF:  (I) THE AMOUNT EQUAL TO TWELVE (12)
MONTHS OF BASE SALARY IN EFFECT AT THE TIME OF THE EXECUTIVE’S TERMINATION OF
EMPLOYMENT; MULTIPLIED BY (II) THE QUOTIENT OF:  (A) THE NUMBER OF DAYS
COMMENCING ON JANUARY 27, 2005 AND ENDING ON THE DATE OF THE EXECUTIVE’S
TERMINATION OF EMPLOYMENT; DIVIDED BY (B) EITHER:  (1) IN THE EVENT OF A
SIGNING, THE NUMBER OF DAYS COMMENCING ON JANUARY 27, 2005 AND ENDING ON THE
DATE OF THE SIGNING; OR (2) IN THE EVENT A SIGNING DOES NOT OCCUR PRIOR TO
JANUARY 27, 2007, THEN 730; OR


 


(D)                                 IF PAYMENT TO THE EXECUTIVE IS DUE AS A
RESULT OF SECTION 1.1(B) AND THE EXECUTIVE’S TERMINATION OF EMPLOYMENT OCCURS AT
ANYTIME AFTER JULY 27, 2006, THE PRODUCT OF:  (I) THE AMOUNT EQUAL TO SIXTEEN
(16) MONTHS OF BASE SALARY IN EFFECT AT THE TIME OF THE EXECUTIVE’S TERMINATION
OF EMPLOYMENT; MULTIPLIED BY (II) THE QUOTIENT OF:  (A) THE NUMBER OF DAYS


 

3

--------------------------------------------------------------------------------



COMMENCING ON JANUARY 27, 2005 AND ENDING ON THE DATE OF THE EXECUTIVE’S
TERMINATION OF EMPLOYMENT; DIVIDED BY (B) EITHER:  (1) IN THE EVENT OF A
SIGNING, THE NUMBER OF DAYS COMMENCING ON JANUARY 27, 2005, AND ENDING ON THE
DATE OF THE SIGNING; OR (2) IN THE EVENT A SIGNING DOES NOT OCCUR PRIOR TO
JANUARY 27,2007, THEN 730.


 


2.10.  “SIGNING” SHALL HAVE THE MEANING ASSIGNED TO IT IN SECTION 1.2(A)(I) OF
THIS AGREEMENT.


 


3.                                       PARACHUTE PAYMENTS.  PAYMENTS UNDER
THIS AGREEMENT SHALL BE MADE WITHOUT REGARD TO WHETHER THE DEDUCTIBILITY OF SUCH
PAYMENTS (OR ANY OTHER PAYMENTS) WOULD BE LIMITED OR PRECLUDED BY SECTION 280G
OF THE INTERNAL REVENUE CODE OF 1986 (THE “CODE”) AND WITHOUT REGARD TO WHETHER
SUCH PAYMENTS WOULD SUBJECT THE EXECUTIVE TO THE FEDERAL EXCISE TAX LEVIED ON
CERTAIN “EXCESS PARACHUTE PAYMENTS” UNDER SECTION 4999 OF THE CODE; PROVIDED,
HOWEVER, THAT IF THE TOTAL AFTER-TAX PAYMENTS (AS DEFINED BELOW) WOULD BE
INCREASED BY THE LIMITATION OR ELIMINATION OF ANY AMOUNT PAYABLE UNDER THIS
AGREEMENT, THEN AMOUNTS PAYABLE UNDER THIS AGREEMENT WILL BE REDUCED TO THE
EXTENT NECESSARY TO MAXIMIZE THE TOTAL AFTER-TAX PAYMENTS.  THE DETERMINATION OF
WHETHER AND TO WHAT EXTENT PAYMENTS UNDER THIS AGREEMENT ARE REQUIRED TO BE
REDUCED IN ACCORDANCE WITH THE PRECEDING SENTENCE WILL BE MADE AT THE COMPANY’S
EXPENSE BY AN INDEPENDENT, CERTIFIED PUBLIC ACCOUNTANT SELECTED BY THE EXECUTIVE
AND REASONABLY ACCEPTABLE TO THE COMPANY.  IN THE EVENT OF ANY UNDERPAYMENT OR
OVERPAYMENT UNDER THIS AGREEMENT (AS DETERMINED AFTER THE APPLICATION OF THIS
SECTION 3), THE AMOUNT OF SUCH UNDERPAYMENT OR OVERPAYMENT WILL BE IMMEDIATELY
PAID BY THE COMPANY TO THE EXECUTIVE OR REFUNDED BY THE EXECUTIVE TO THE
COMPANY, AS THE CASE MAY BE, WITH INTEREST AT THE APPLICABLE FEDERAL RATE
PROVIDED FOR IN SECTION 7872(F)(2) OF THE CODE.  FOR PURPOSES OF THIS AGREEMENT,
“TOTAL AFTER-TAX PAYMENTS” MEANS THE TOTAL OF ALL “PARACHUTE PAYMENTS” (AS THAT
TERM IS DEFINED IN SECTION 280G(B)(2) OF THE CODE) MADE TO OR FOR THE BENEFIT OF
THE EXECUTIVE (WHETHER MADE HEREUNDER OR OTHERWISE), AFTER REDUCTION FOR ALL
APPLICABLE FEDERAL TAXES (INCLUDING, WITHOUT LIMITATION, THE TAX DESCRIBED IN
SECTION 4999 OF THE CODE).


 


4.                                       CERTAIN LIMITATIONS.


 


4.1.  CASH FLOW LIMITATION.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, THE AGGREGATE AMOUNT OF ANY PAYMENTS DUE UNDER THIS
AGREEMENT OR ANY SIMILAR RETENTION AGREEMENTS EXECUTED NOW OR IN THE FUTURE WITH
ANY OTHER EMPLOYEE OF THE COMPANY OR ANY OF ITS AFFILIATES (EACH A, “KEY
EMPLOYEE”) TO THE EXECUTIVE AND ONE OR MORE KEY EMPLOYEES IN A SINGLE FISCAL
YEAR SHALL BE LIMITED SO THAT IN NO EVENT SHALL THE AGGREGATE AMOUNT TO BE PAID
IN CASH CAUSE THE COMPANY’S AVAILABLE CREDIT PLUS CASH TO FALL BELOW $1,500,000
(“CASH FLOW CEILING”); AND IN THE EVENT THE AVAILABLE CREDIT PLUS CASH WOULD
FALL BELOW SUCH AMOUNT, THE COMPANY SHALL DELIVER TO THE EXECUTIVE TO THE EXTENT
REQUIRED BY THIS AGREEMENT A PAYMENT IN AN AMOUNT EQUAL TO THE PRODUCT OF (I)
THE CASH FLOW CEILING MULTIPLIED BY (II) A FRACTION, THE NUMERATOR OF WHICH IS
THE AGGREGATE AMOUNT OF SUCH EXECUTIVE’S FULL PAYMENT HEREUNDER FOR THE FISCAL
YEAR AND THE DENOMINATOR OF WHICH IS THE AGGREGATE AMOUNT OF ALL PAYMENTS DUE TO
THE EXECUTIVE AND ALL OTHER KEY EMPLOYEES IN SUCH FISCAL YEAR (“CASH FLOW
PERMITTED AMOUNT”).  TO THE EXTENT THAT PAYMENTS UNDER THIS AGREEMENT TO THE
EXECUTIVE IN A SINGLE FISCAL YEAR WOULD EXCEED THE CASH FLOW CEILING (“CASH FLOW
SHORTFALL”), THE COMPANY SHALL PAY THE CASH FLOW PERMITTED AMOUNT TO THE
EXECUTIVE AND SHALL PAY THE CASH FLOW SHORTFALL (IN WHOLE OR IN PART) AS RAPIDLY
AS PERMITTED BY THE TERMS OF THIS SECTION 4.1.  THE

 

4

--------------------------------------------------------------------------------


 


OBLIGATION TO PAY THE CASH FLOW SHORTFALL SHALL CONSTITUTE SUBORDINATED DEBT OF
THE COMPANY UNTIL PAID.  THE COMPANY MAY, IN THE SOLE DISCRETION OF THE BOARD,
ELECT TO WAIVE THE ANNUAL CASH FLOW LIMITATION SET FORTH ABOVE, AND ABSENT SUCH
A WAIVER, THE LIMITATION SHALL APPLY TO PAYMENTS DUE UNDER THIS AGREEMENT.  FOR
PURPOSES OF THIS SECTION 4.1, “AVAILABLE CREDIT PLUS CASH” MEANS CREDIT
AVAILABLE TO THE COMPANY AS CALCULATED BY THE CHIEF FINANCIAL OFFICER OR AN
ACCEPTABLE DESIGNEE USING THE BORROWING WORKSHEET SUPPLIED BY THE COMPANY’S
SENIOR LENDER PLUS THE TOTAL AMOUNT OF CASH IN THE COMPANY’S BANK ACCOUNT(S).


 


4.2.  DEBT LIMITATIONS.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT
TO THE CONTRARY, IF A PAYMENT OF ANY AMOUNT TO THE EXECUTIVE UNDER THIS
AGREEMENT WOULD, IF MADE, BE PROHIBITED PURSUANT TO ANY AGREEMENT TO WHICH THE
COMPANY (AS DEFINED BELOW) IS OR FROM TIME TO TIME BECOMES A PARTY, EVIDENCING
OR GOVERNING INDEBTEDNESS FOR BORROWED MONEY (EACH, A “DEBT AGREEMENT”), THE
COMPANY SHALL IDENTIFY TO THE EXECUTIVE THE PART, IF ANY, OF THE AMOUNT THAT THE
COMPANY IS PERMITTED TO PAY IN CASH UNDER THE DEBT AGREEMENT (THE “PERMITTED
CASH AMOUNT”).  IF ANY AMOUNT IS PAYABLE UNDER THIS AGREEMENT IN EXCESS OF THE
PERMITTED CASH AMOUNT (THE “DEBT COVENANT SHORTFALL”) ON THE APPLICABLE PAYMENT
DATE, THE COMPANY SHALL PAY THE PERMITTED CASH AMOUNT AND SHALL PAY THE DEBT
COVENANT SHORTFALL (IN WHOLE OR IN PART) AS RAPIDLY AS PERMITTED BY AND IN
ACCORDANCE WITH THE TERMS OF THE DEBT AGREEMENT.  THE OBLIGATION TO PAY THE DEBT
COVENANT SHORTFALL SHALL CONSTITUTE SUBORDINATED DEBT OF THE COMPANY UNTIL
PAID.  THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN A WAIVER
OF ANY SUCH PROHIBITION AS MAY BE CONTAINED IN ANY APPLICABLE DEBT AGREEMENT,
BUT THE COMPANY SHALL NOT BE OBLIGATED TO POST ADDITIONAL COLLATERAL OR TO
ACCELERATE OR INCREASE ITS DEBT PAYMENTS TO OBTAIN SUCH WAIVER.


 


4.3.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE
LIMITATIONS CONTAINED IN SECTIONS 4.1 AND 4.2 OF THIS AGREEMENT ON THE PAYMENT
OF MONIES TO WHICH THE EXECUTIVE IS ENTITLED TO RECEIVE UNDER THIS AGREEMENT
SHALL NOT APPLY IF THE TRIGGERING EVENT THAT ENTITLES THE EXECUTIVE TO RECEIVE
MONIES UNDER THIS AGREEMENT IS A SIGNING WHICH CONTEMPLATES A SALE TRANSACTION,
AS DEFINED IN THE EMPLOYMENT AGREEMENT BETWEEN THE COMPANY AND THE EXECUTIVE OR
A CONSUMMATION OF A SALE TRANSACTION.


 


5.                                       MISCELLANEOUS.


 


5.1.  NO LIABILITY OF OFFICERS AND DIRECTORS FOR SEVERANCE UPON INSOLVENCY. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT AND INTENDING TO BE BOUND
BY THIS PROVISION, THE EXECUTIVE HEREBY (A) WAIVES ANY RIGHT TO CLAIM PAYMENT OF
AMOUNTS OWED TO HIM, NOW OR IN THE FUTURE, PURSUANT TO THIS AGREEMENT FROM
DIRECTORS OR OFFICERS OF THE COMPANY IF THE COMPANY BECOMES INSOLVENT AND/OR
FILES A PETITION FOR RELIEF UNDER THE UNITED STATES BANKRUPTCY CODE IN ANY STATE
OR FEDERAL COURT (AS DETERMINED IN GOOD FAITH BY THE BOARD), AND (B) FULLY AND
FOREVER RELEASES AND DISCHARGES THE COMPANY’S OFFICERS AND DIRECTORS FROM ANY
AND ALL CLAIMS, DEMANDS, LIENS, ACTIONS, SUITS, CAUSES OF ACTION OR JUDGMENTS
ARISING OUT OF ANY PRESENT OR FUTURE CLAIM FOR SUCH AMOUNTS.


 


5.2.  WAIVER OF CIVIL CODE SECTION 1542.  THE COMPANY AND THE EXECUTIVE EACH
UNDERSTAND AND AGREE THAT THE RELEASES PROVIDED HEREIN EXTEND TO ALL CLAIMS OF
EVERY NATURE AND KIND, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED.  IT
IS EXPRESSLY UNDERSTOOD AND AGREED THAT THE PARTIES HEREBY WAIVE THE PROVISIONS
OF SECTION 1542 OF THE CALIFORNIA CIVIL CODE

 

5

--------------------------------------------------------------------------------


 


(AND ANY STATUTE OR LAW OF SIMILAR CONSTRUCTION IN ANY OTHER JURISDICTION),
WHICH PROVIDES AS FOLLOWS:

 

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 


5.3.  SUCCESSORS AND ASSIGNS. THE COMPANY MAY ASSIGN THIS AGREEMENT TO ANY
SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF ITS ASSETS AND BUSINESS BY MEANS OF
LIQUIDATION, DISSOLUTION, MERGER, CONSOLIDATION, TRANSFER OF ASSETS, OR
OTHERWISE.  THE RIGHTS OF THE EXECUTIVE HEREUNDER ARE PERSONAL TO THE EXECUTIVE
AND MAY NOT BE ASSIGNED BY HIM.


 


5.4.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS.


 


5.5.  ENFORCEMENT.  ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT WILL BE INSTITUTED IN THE UNITED STATES DISTRICT COURT, CENTRAL
DISTRICT OF CALIFORNIA, SANTA ANA DIVISION, OR IF THAT COURT DOES NOT HAVE OR
WILL NOT ACCEPT JURISDICTION, IN ANY COURT OF GENERAL JURISDICTION IN THE STATE
OF CALIFORNIA, COUNTY OF ORANGE, AND THE EXECUTIVE AND THE COMPANY HEREBY
CONSENT TO THE PERSONAL AND EXCLUSIVE JURISDICTION OF SUCH COURT(S) AND HEREBY
WAIVE ANY OBJECTION(S) THAT THEY MAY HAVE TO PERSONAL JURISDICTION, THE LAYING
OF VENUE OF ANY SUCH PROCEEDING AND ANY CLAIM OR DEFENSE OF INCONVENIENT FORUM.


 


5.6.  WAIVERS; SEPARABILITY.  THE WAIVER BY EITHER PARTY HERETO OF ANY RIGHT
HEREUNDER OR ANY FAILURE TO PERFORM OR BREACH BY THE OTHER PARTY HERETO WILL NOT
BE DEEMED A WAIVER OF ANY OTHER RIGHT HEREUNDER OR ANY OTHER FAILURE OR BREACH
BY THE OTHER PARTY HERETO, WHETHER OF THE SAME OR A SIMILAR NATURE OR
OTHERWISE.  NO WAIVER WILL BE DEEMED TO HAVE OCCURRED UNLESS SET FORTH IN A
WRITING EXECUTED BY OR ON BEHALF OF THE WAIVING PARTY.  NO SUCH WRITTEN WAIVER
WILL BE DEEMED A CONTINUING WAIVER UNLESS SPECIFICALLY STATED THEREIN, AND EACH
SUCH WAIVER WILL OPERATE ONLY AS TO THE SPECIFIC TERM OR CONDITION WAIVED.  IF
ANY PROVISION OF THIS AGREEMENT IS DECLARED TO BE INVALID OR UNENFORCEABLE, IN
WHOLE OR IN PART, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT AFFECT THE
REMAINING PROVISIONS HEREOF WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


5.7.  NOTICES.  ALL NOTICES AND COMMUNICATIONS THAT ARE REQUIRED OR PERMITTED TO
BE GIVEN HEREUNDER MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DULY GIVEN
WHEN DELIVERED PERSONALLY OR UPON MAILING BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, AS FOLLOWS:

 

6

--------------------------------------------------------------------------------


 

If to the Company, to:

 

Gardenburger, Inc.
15615 Alton Parkway, Suite 350
Irvine, California  92618
Attention:  Jane Furgiuele

With a copy to:

 

Pepper Hamilton LLP
5 Park Plaza, Suite 1700
Irvine, California  92614
Attention:  Michael A. Rule, Esquire

 

If to Executive, to:

 

Mr. Robert Trebing

28682 Vista Ladera

Laguna Niguel, CA 92677

 

or to such other address as may be specified in a notice given by one party to
the other party hereunder.

 


5.8.  ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT CONTAINS THE ENTIRE
AGREEMENT AND UNDERSTANDING OF THE PARTIES RELATING TO THE PROVISION OF A
RETENTION BONUS AND MERGES AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS
DISCUSSIONS, AGREEMENTS AND UNDERSTANDINGS OF EVERY NATURE RELATING TO THAT
SUBJECT.  THIS AGREEMENT MAY NOT BE CHANGED OR MODIFIED, EXCEPT BY AN AGREEMENT
IN WRITING SIGNED BY EACH OF THE PARTIES HERETO.


 


5.9.  WITHHOLDING.  THE COMPANY WILL WITHHOLD FROM ANY PAYMENTS DUE TO EXECUTIVE
HEREUNDER, ALL TAXES, FICA OR OTHER AMOUNTS REQUIRED TO BE WITHHELD PURSUANT TO
ANY APPLICABLE LAW.


 


5.10.  HEADINGS DESCRIPTIVE.  THE HEADINGS OF SECTIONS AND PARAGRAPHS OF THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT IN ANY WAY AFFECT THE
MEANING OR CONSTRUCTION OF ANY PROVISION OF THIS AGREEMENT.


 


5.11.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE COUNTERPARTS,
EACH OF WHICH WILL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL
CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.

 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

 

GARDENBURGER, INC.

 

 

 

 

 

 

 

By:

  /s/ Scott C. Wallace

 

 

 

 

 

 

Title:

  Chief Executive Officer and President

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ Robert Trebing

 

 

Robert Trebing

 

8

--------------------------------------------------------------------------------